Title: Benjamin Rush to Thomas Jefferson, 26 April 1812
From: Rush, Benjamin
To: Jefferson, Thomas


          
            
                  Dear Sir 
                  Philadelphia April 26th 1812
            
		  Your favor of the 20th instant  
                  came safe to hand, but not accompanied with the pamphflet you have mentioned in it. 
		  
		  
		  
		  
		  I have read your letter to Mr Adams with pleasure, & shall put it into the post office tomorrow agreeably to your Wishes.—
            
		   
		  
		  
		  The daughters of the late Wm 
                  Lyman & his only son arrived in this city a few Weeks ago from London. Two of them are now members of my
			 family. The Eldest of them—a most accomplished woman in  point of mind is now at Washington, Where she has probably communicated some Anecdotes to Mr Monroe  
                  relative to the noted Mr Henry (whom she knew in London) that may serve to ex 
                  extend the Views of the Executive of the mischief intended by him.
            I have often heard of the great respect of your daughter Mrs Randolph for Religion. I beg you will present her with the excellent little work which accompanies this letter in defence of the Object of her faith and Affections. It will be invaluable in the
			 hands of her Children.Health, respect & friendship! from
            
                     Dr Dear Sir yours very Affectionately
                  Benjn  Rush
          
          
            
                  
                   PS: I am now preparing for the press the result of the reading, experience, and reflections of fifty years upon all the forms of 
                         
                        madness, and all 
                        upon all the Other diseases of the mind
          
        